Citation Nr: 0916949	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine.  

2.  Entitlement to an initial compensable evaluation prior to 
October 5, 2007, and 10 percent thereafter, for human 
immunodeficiency virus/acquired immune deficiency syndrome 
(HIV/AIDS).  

3.  Entitlement to an initial compensable evaluation prior to 
September 11, 2008, and 10 percent thereafter, for 
degenerative changes of the cervical spine.  

4.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.  

5.  Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 
2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
high blood pressure and sleep apnea.  In the same rating 
decision, the RO granted service connection and assigned 
disability evaluations for the following disabilities:  
degenerative changes of the lumbar spine, 10 percent 
disabling; HIV/AIDS, 0 percent disabling; and degenerative 
changes of the cervical spine, 0 percent disabling.  In a 
November 2008 rating decision, the RO increased the 
evaluations for the Veteran's HIV/AIDS and degenerative 
changes to the cervical spine to both 10 percent disabling, 
effective October 5, 2007, and September 11, 2008, 
respectively.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2008, the 
Veteran indicated that he wanted to have a personal hearing 
before the Board at the local RO.  In March 2008, the Veteran 
indicated that he preferred to have a Board video conference 
hearing in lieu of the travel board hearing.  As such, the 
Veteran was scheduled for a video conference hearing on 
February 19, 2009; however, he failed to report for the 
hearing.  Therefore, the appeal proceeds as though the 
hearing request had been withdrawn.  38 C.F.R. § 20.702(d) 
(2008).  


FINDING OF FACT

On February 19, 2009, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
Veteran that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

On February 19, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran indicating that he would like to withdraw his appeal 
regarding entitlement to an increased rating for his service-
connected degenerative changes of the lumbar spine and his 
service connection claims for hypertension and a sleep 
disorder.  Additionally, the Veteran expressed his gratitude 
for the most recent grant of benefits, and stated that he was 
"satisfied with the decisions made by VA."  As mentioned 
above, the Board notes that in the most recent rating 
decision dated November 2008, the RO increased the Veteran's 
evaluations for his service-connected HIV/AIDS and 
degenerative changes of the cervical spine to 10 percent 
disabling each.  The Board finds the Veteran has withdrawn 
all claims currently on appeal, and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to an initial evaluation in 
excess of 10 percent for degenerative changes of the lumbar 
spine is dismissed.  

The appeal as to entitlement to an initial compensable 
evaluation prior to October 5, 2007, and 10 percent 
thereafter, for HIV/AIDS is dismissed.  

The appeal as to entitlement to an initial compensable 
evaluation prior to September 11, 2008, and 10 percent 
thereafter, for degenerative changes of the cervical spine is 
dismissed.  

The appeal as to entitlement to service connection for 
hypertension, claimed as high blood pressure, is dismissed.  

The appeal as to entitlement to service connection for a 
sleep disorder, claimed as sleep apnea, is dismissed.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


